PER CURIAM.
Upon a review and consideration of the briefs, record on appeal and oral argument we are of the opinion that the judgment of the trial court is supported by competent substantial evidence and is consistent with the criteria and rationale set forth in Sherwood Park, Ltd. v. Meeks, Fla.App. 1970, 234 So.2d 702; Markham v. Sherwood Park, Ltd., Fla.1971, 244 So.2d 129, and Atty. General’s Opinion 061-178, Biennial Report of the Attorney General June 1961— 2, page 301, prepared by then Attorney General Honorable Richard Ervin.
Accordingly, the judgment of the trial court is affirmed.
WALDEN, CROSS, and MAGER, JJ., concur.